FILED
                           NOT FOR PUBLICATION
                                                                            MAR 07 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHARLES GREGORY REECE,                           No.   18-15517

              Plaintiff-Appellant,               D.C. No.
                                                 2:10-cv-00203-JAM-EFB
 v.

D. K. SISTO, Warden and DON MIMIS,               MEMORANDUM*
Plant Operation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted March 5, 2019**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      California state prisoner Charles Gregory Reece appeals pro se from the

district court’s summary judgment in Reece’s 42 U.S.C. § 1983 action alleging that

defendants subjected him to unconstitutional conditions of confinement. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court properly granted summary judgment because Reece failed

to raise a genuine dispute of material fact as to whether he was subjected to

extreme cold and denied warm clothing and bedding, or whether defendants knew

of and disregarded an excessive risk to his health and safety. See Farmer v.

Brennan, 511 U.S. 825, 834, 837 (1994) (to challenge his conditions of

confinement, a prisoner must show both that he was subjected to a sufficiently

serious deprivation and that defendants knew of and disregarded an excessive risk

to his health or safety).

       Defendants’ motion to strike Exhibits 3, 4, 5, 6, and 7 to Reece’s Opening

Brief (Docket Entry No. 16) is GRANTED.

       AFFIRMED.




                                          2
                                                                       FILED
                                                                       MAR 07 2019
Reece v. Sisto, 18-15517
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS

SILVERMAN, Circuit Judge, concurring in part and dissenting in part:


      I concur in the Memorandum affirming summary judgment in favor of

defendant Sisto. However, I would reverse the grant of summary judgment in

favor of defendant Mims for the reasons stated by Magistrate Judge Edmund F.

Brennan in his Findings and Recommendations dated September 6, 2017.